Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Status
Applicant’s request for entry into the AFCP program 2.0 filed 10/14/2021 has been granted and the claim amendments filed 10/14/2021 have been considered under this pilot program.
Claim Status
Applicant’s request for entry of the amended claim set filed 10/14/2021 is acknowledged, but is denied. The proposed amendment to base claim 173, introducing the limitations "…wherein the modified TCR comprises TCR alpha and beta chains, and at least one modification selected from the group consisting of…" changes the scope and the breadth of the claim. Furthermore, new claim 222 directed to the TCR attributes are unexamined limitations.
The proposed claim amendments raise new issues and require further consideration and/or search.   Furthermore, the proposed claim amendments would necessitate new rejections/objections (see below) and are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Therefore, proposed amendments to the claims have not been entered.

Claims 173, 174, 177, 178, 181, 183, 186, 215-217 are under consideration.

Claim Rejections - 35 USC § 102
Claims 173, 178, 181, and 186 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ankri et al. (J Immunol, 2013, 191:4121-4129, published online 9/11/2013).

Claim Rejections - 35 USC § 103
Claims 173 and 181 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013).

Claims 174 and 177 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Sadelain et al., (2004/0043401, filed 5/28/2003, now US 7,446,190).

Claims 173, 181, 183 and 216 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Stauss et al., (2012/0244132, filed 9/28/2010).

Claims 173, 181, 183, 215, 216 and 217 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Stauss et al., (2012/0244132, filed 9/28/2010), Zhao et al., (Mol Ther, 2006, 13:151-159) and Karlsson-Parra et al., (US2012/0269860, filed 10/13/2010).

Claim Rejections - Double Patenting
Claims 173, 181, and 186 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, 8-11, 13-14, 19-20, 22-23 of copending Application No. 16/216,774. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 173, 181, and 186 are provisionally rejected on the ground of nonstatutory double patenting over claims 13-19, 22-24, 27-30 and 32 of copending Application No. 16/408,923. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged.
Applicant argues that the amended claims require that the exogenous TCR comprise alpha and beta chains (i.e. a TCR), and that the chains are modified with a C’ terminal co-stimulatory domain.

Furthermore, Applicant argues that the secondary prior art of Sadelain is silent to the claimed modifications to a TCR comprising alpha and beta chains. Specifically, Applicant argues that the chimeric TCRs taught by Sadelain comprise the intracellular domain of TCRand a co-stimulatory domain, which Applicant argues are more like conventional second generation chimeric antigen receptors.
Finally, Applicant argues that Applicant’s Figures 87-101 demonstrate that the modification of the TCR alpha or beta chains with the C’ terminal co-stimulatory domain provided T cell with a direct co-stimulatory signal, wherein the chimeric TCR “behave like a Chimeric Antigen Receptor”. Furthermore, Figures 93-95 demonstrate that adding a second disulfide bond to the TCR chains, or removing an N-glycosylation site on the beta chain improve T cell function
Applicant's arguments have been fully considered; however, since they are directed to the amended claim that was not entered, they are considered moot.
Furthermore, in regard to the prior art of Sadelain, as acknowledged by Applicant, “adding co-stimulatory signals to the C’ terminus of either TCR or CD3 chain maintained T cell function and provided the T cells with a co-stimulatory signal, similar to a CAR” (p. 154, 2nd para. of the Applicant’s specification). Accordingly, Sedelain teaching the chimeric TCRs also behave like a CAR was clearly embraced by the examined claims. 
Finally, any claim amendments direct to a TCR alpha or beta chain fused to a co-stimulatory domain (e.g., IG4 TCR .BB” construct of Figs. 87-88, 99-100), it is not clear to the Examiner how this construct exhibits superior functionality compared to the parent TCR or a similar CAR. MPEP § 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
	
However, in light of Applicant’s willingness to participate in the AFCP 2.0 program, the Examiner has been afforded up to two hours to search and considered the proposed claim amendments.
Upon entry of the proposed claim amendments, the prior rejections of record would be withdrawn because the prior art of record is silent with respect to one or more of the claimed modifications in a TCR alpha or beta chain.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633